Citation Nr: 1810445	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-29 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The United States Court of Appeals for Veterans Claims (Court) has held that, although a Veteran claims service connection for a specified diagnosed disability, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors, including the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or that VA obtains in support of the claim.  The Court reasoned that a Veteran does not file a claim to receive benefits only for a particular diagnosis, but for the symptoms his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for PTSD, the Board notes the Veteran has been diagnosed with other acquired psychiatric disorders.  Therefore, the Board finds that, pursuant to Clemons, the Veteran's claim for PTSD has been recharacterized as one for any acquired psychiatric disorder.  

In November 2017, the Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was most recently denied by a September 2009 rating decision, on the basis that there was a lack of evidence of a diagnosis, an in-service stressor, or an established link to service; the Veteran did not appeal the decision or submit documentation constituting new and material evidence within the one-year appeal period.

2.  Additional evidence received since the September 2009 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 2009 rating decision denying service connection for PTSD is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Any error in notice or assistance on the petition seeking to reopen a claim of service connection for an acquired psychiatric disorder is harmless given the favorable determination on that aspect of the claim.

A claim for service connection for PTSD was originally denied in a May 2006 rating decision on the basis that the evidence did not show a confirmed diagnosis of PTSD.  The RO notified the Veteran of its decision, and of his appellate rights.  The Veteran did not appeal the decision, nor did he submit any new and material evidence within a year following the decision.  Most recently, in November 2008, the Veteran sought to reopen the claim, and a September 2009 rating decision denied service connection for PTSD again on the merits due to a lack of evidence of a diagnosis, an in-service stressor, or an established link to service.  The Veteran also did not appeal this decision, nor did he submit any new and material evidence within a year following the decision; therefore, the decision became final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Here, the evidence received since the September 2009 rating decision includes VA treatment records, including August 2012 records which diagnose the Veteran with PTSD, depression, and anxiety.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 2009, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim, i.e., whether the Veteran has a diagnosis of a current acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.



ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder, to include PTSD is reopened; to this extent only, the appeal is granted.


REMAND

Having reopened the Veteran's claim, the Board must now determine whether the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, may be granted on the merits de novo.  The Board finds that further development is necessary prior to appellate review.

As indicated above, VA treatment records reflect the Veteran's psychiatric diagnoses have included PTSD, depression, and anxiety disorder.  The Veteran claims that his psychiatric disorder is related to his service.  Service records reflect that the Veteran served in Vietnam from November 1968 to November 1969.  The Veteran's Form DD 214 reflects that his military occupational specialty (MOS) was Infantry Direct Fire Crewman.  Service personnel records show that he served with the First Battalion, 501st Infantry while in Vietnam and that he served in an unnamed campaign.  The Veteran indicated in a VA Form 21-0781, Statement in Support of Claim for PTSD, that around May or June 1969, while firing mortars in support of several companies, he witnessed a medivac helicopter get shot down and helped retrieve the bodies.  Also, one of his crewmembers named Lopez was wounded by enemy fire during this time period.  There were firefights almost every day, and people were killed or wounded almost every time.  Also in October 1969, he reported having to endure rocket fire on a daily basis.  

Although the RO issued a September 2009 formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD, it was based upon the Veteran not having completed and returned a VA Form 21-0781.  However, the September 2005 VA Form 21-0781 provides the dates, places, and descriptions of the stressors.  Considering the above information, and that the Veteran's DD-214 and service personnel records do not show evidence of combat medals or decorations, an attempt should be made to verify the claimed stressors on remand.

Also, regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

Based on the evidence discussed above, the Board finds that a remand is necessary to provide the Veteran a VA examination to determine whether the Veteran has a PTSD diagnosis related to fear of hostile or terrorist activity, as well as to any verified stressors.  

Regarding the Veteran's other psychiatric diagnoses, the Board notes that the Veteran was afforded a VA examination in June 2014, where he was diagnosed with unspecified depressive disorder.  However, the examiner only provided an opinion regarding whether the Veteran's depressive disorder was attributable to his service-connected prostate cancer, and did not provide an opinion as to whether his depressive disorder is related to service.  Therefore, the requested VA examination should also address whether the Veteran's psychiatric diagnoses other than PTSD are attributable to his service.  

Finally, on remand, any updated VA treatment records should be obtained and associated with the claims file.  




Accordingly, the case is REMANDED for the following actions:

1.  Request that the Joint Services Records Research Center (JSRRC) take any needed actions to verify whether the incidents described by the Veteran in the September 2005 VA Form 21-0781, Statement in Support of Claim for PTSD contained in the claims file, including incidents reported to have occurred in May or June 1969.  The Veteran was assigned to First Battalion, 501st Infantry Division.  

Ensure that documentation of this inquiry is associated with the claims file.  All responses must also be documented in the claims file.

2.  Obtain and associate with the claims file VA treatment records from December 2016 to the present.

3.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of his acquired psychiatric disorder(s).  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should provide opinions on the following:

(A)  Identify all current psychiatric disorders.  The presence or absence of PTSD, depressive disorder, and anxiety disorder should be specifically discussed.  

(B)  If PTSD is diagnosed, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is related or attributable to any incident of the Veteran's military service, to include any verified stressors and stressors involving the fear of in-service hostile military or terrorist activity.

(C)  For any psychiatric diagnosis other than PTSD, to include depressive disorder or anxiety disorder, with respect to each diagnosed disability, opine as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's active service, to include his service in Vietnam.

In conjunction with the above opinion requests, the VA examiner should review the Veteran's claims file, including the service personnel records, the Veteran's statements and the September 2005 VA Form 21-0781, as well as the VA treatment records.  

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


